Citation Nr: 1109938	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for a service-connected left knee disorder.   

2.  Entitlement to an increased disability evaluation for a service-connected right knee disorder.  

3.  Entitlement to a compensable disability evaluation for a service-connected left long finger disorder.    


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

The Veteran had active service from December 2003 to February 2007.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.    

Several issues have been raised by the record which have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  First, the Veteran has expressed interest in gaining service connection for arthritis in his knees.  The record indicates that the Veteran was diagnosed with bilateral knee arthritis in October 2008.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Second, the medical evidence demonstrates that the Veteran has scar tissue on both knees as a result of surgeries to his service-connected knees.  See 38 C.F.R. § 4.118.  Service connection may be warranted for that scar tissue.  Third, temporary total disability ratings may be warranted during the appeal period as the record demonstrates that the Veteran has undergone knee surgeries since filing his claims for service connection.  See 38 C.F.R. §§ 4.29, 4.30.  As the Board does not have jurisdiction over these issues, each is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record indicates that, from October 14, 2008, the Veteran's service-connected left knee disorder has been productive of moderate subluxation.  

2.  The evidence of record indicates that, from October 14, 2008, the Veteran's service-connected right knee disorder has been productive of moderate subluxation.  

3.  The Veteran's service-connected scar on his left long finger is not deep, unstable, or painful, and is not productive of limitation of motion.     

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, for the Veteran's service-connected distal patellar realignment and release, left knee, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2010).  

2.  The criteria for a compensable evaluation, for the Veteran's service-connected subluxation, left knee, had not been met prior to October 14, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2010).  

3.  The criteria for an evaluation in excess of 20 percent, for the Veteran's service-connected subluxation, left knee, have not been met since October 14, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2010).  

4.  The criteria for an evaluation in excess of 10 percent, for the Veteran's service-connected distal patellar realignment and release, right knee, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2010).  

5.  The criteria for a compensable evaluation, for the Veteran's service-connected subluxation, right knee, had not been met prior to October 14, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2010).  

6.  The criteria for an evaluation in excess of 20 percent, for the Veteran's service-connected subluxation, right knee, have not been met since October 14, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2010).  

7.  The criteria for a compensable evaluation, for the Veteran's service-connected left long finger disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 5229, 7805 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims decided here have been properly developed for appellate purposes.  The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claims, and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.

VA provided the Veteran with VCAA notification in letters dated in December 2007, January 2008, and May 2008.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, the Veteran was informed of the elements of his claims, and of the evidence necessary to substantiate the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claims.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And, though the Veteran was not provided with complete VCAA notification prior to the adverse rating decision on appeal, following full notification the RO readjudicated the claims in the December 2008 statement of the case of record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  See also Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  Based on this background, the Board finds VA's untimely notice in this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the Veteran underwent VA medical examination for his claims.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal. Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here.

II.  The Merits of the Claims for Increased Rating

In December 2007, the Veteran claimed service connection for knee and finger disorders.  In February 2008, the RO granted service connection for these disorders, assigning 10 percent evaluations for the bilateral knee disorder (distal patellar realignment and release), and a noncompensable evaluation for the finger disorder.  The ratings were effective the date of the Veteran's separation from active service on February 27, 2007.  The Veteran appealed to the Board the assigned ratings.  

During the pendency of the appeal, the RO assigned additional separate disability evaluations for the knee disorders.  In addition to the 10 percent evaluations assigned for distal patellar realignments, the RO assigned 20 percent ratings for subluxation in the knees, effective October 14, 2008.  The Veteran continues to maintain entitlement to higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to be seeking the maximum available benefit even where an increase is granted during the appeal period).  As such, the medical evidence and applicable statutory and regulatory authority will be reviewed to determine whether higher ratings have been warranted at any time since the Veteran's separation from service in February 2007.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim).  See also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

	Knee Disorders 

Disabilities of the knee are rated under Diagnostic Code (DC) 5256 through DC 5263 of 38 C.F.R. § 4.71a (2010).  Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability and authorizes ratings of 10 percent for mild symptomatology, 20 percent for moderate symptomatology, and 30 percent for severe symptomatology.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint and authorizes a single rating of 20 percent.  Diagnostic Code 5259 addresses the surgical removal of semilunar cartilage and authorizes a single rating of 10 percent.  Diagnostic Codes 5260 and 5261 address limitation of motion in the leg and authorizes ratings from 10 to 50 percent.  Diagnostic Code 5262 addresses impairment of the tibia and fibula and authorizes ratings from 10 to 40 percent.  And Diagnostic Code 5263 addresses genu recurvatum and authorizes a single rating of 10 percent.  See 38 C.F.R. § 4.71a.  

The relevant medical evidence of record consists of army treatment records, lay statements from the Veteran and his parents, a Physical Evaluation Board (PEB) report dated in February 2009, and VA compensation examination reports dated in February 2008 and August 2010.  Based on this evidence, the Board finds increased ratings unwarranted here.  See Fenderson, supra.  

February 2007 to October 2008: 

As indicated earlier, the RO assigned the Veteran a 10 percent evaluation in each knee for distal patellar realignment and release, effective the Veteran's medical discharge from military service on February 27, 2007.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.
    
The earliest relevant medical evidence of record is found in hospital treatment records from the Munson Army Health Center.  Records dated from February 2007 note the Veteran's multiple knee surgeries, and the surgical efforts at "hardware removal."  These records consistently note the Veteran's complaints of pain.  An April 2007 record notes no swelling in the knees, and normal motion in the knees.  This record noted weakness in the left knee, but no antalgic gait observed.  Records dated in March and April 2008 note the Veteran's complaints of locking and catching, but note no swelling, effusion, erythema, deformity, or crepitus.  The records indicated that there was no increase in the lateral or medial mobility of the patella.  The records indicated negative McMurray, and a negative patella femoral grinding test.  The records also indicated no ligament problems.  

The February 2008 VA examiner noted the Veteran's history of knee surgeries.  The examiner noted the Veteran's complaints of sharp and stabbing pain and swelling.  The Veteran indicated he could not squat or kneel, and that his knees were weak.  The Veteran noted that he did not use an assistive device, and indicated he experienced no locking of his knees.  

On examination, the examiner noted no effusion, a negative patellar apprehension test, normal knees to varus and valgus stress, and normal McMurray, AP drawer, and Lachmans.  The examiner indicated that the knees were not tender to palpation.  The examiner noted range of motion of 0 to 125 degrees on the right, and 0 to 132 degrees on the left.  The examiner noted no pain, fatigue, weakness, or lack of endurance with repetitive use, and no functional limitation other than the right knee having less flexion than the left.  This examiner diagnosed the Veteran with bilateral knee arthralgia, left knee dislocation, and status post bilateral distal patellar realignment and release with knee pain secondary to same.  

Based on this evidence, the Board finds a rating in excess of 10 percent unwarranted prior to October 2008.  The record contains no evidence of ankylosis, so an increase under DC 5256 is unwarranted.  A rating under DC 5257 is unwarranted for instability or subluxation because the evidence indicates stable knees and patellae.  The 20 percent rating is not warranted under DC 5258 because the evidence does not indicate frequent episodes of locking, pain, and effusion into the joint of dislocated semilunar cartilage.  No rating would have been warranted under DC 5259 because the highest rating under that code is 10 percent.  Increased ratings under DCs 5260 and 5261 would have been unwarranted as well because the Veteran demonstrated significant range of motion, well beyond the level of limitation that would provide for a compensable evaluation under these codes (i.e., flexion limited to 45 degrees under DC 5260, and extension limited to 10 degrees under DC 5261).  And rating increases under DCs 5262 and 5263 would have been unwarranted because the evidence did not indicate that the Veteran had tibia and fibula impairment or genu recurvatum.  

From October 2008:

From October 14, 2008, the 10 percent ratings for each knee for the service-connected distal patellar realignment and release has been continued.  Moreover, from October 14, 2008, the RO has separately rated the Veteran as 20 percent disabled in each knee for subluxation associated with his service-connected distal patellar realignment and release.  Based on the evidence of record dated from October 14, 2008, higher ratings are unwarranted here.   

A report from Munson Army Health Center, dated on October 14, 2008, notes the Veteran's history of patellar realignment, and notes a diagnosis of patellar chondromalacia.  The report notes the Veteran's complaints of chronic pain.  In the right knee, the examiner noted range of motion of 132 degrees active flexion, with 140 degrees passive motion, with extension of -2 degrees and -4 degrees, respectively.  In the left knee, the examiner noted 135 degrees active flexion, with 140 degrees passive flexion.  In that knee, the examiner noted full extension on active motion, and +3 extension on passive motion.  The examiner noted bilateral moderate patellar crepitus.  The examiner noted negative valgus, varus, Lachman's, and negative anterior and posterior drawer tests.  The examiner noted no effusion.  The examiner noted positive McMurray's with pain in the medial joint line on the right knee.  Based on x-ray examination, the examiner noted "some osteoarthritic changes on the posterior patella bilaterally."  As diagnoses, the physician noted bilateral patellofemoral joint dysfunction, status post bilateral lateral release with tibial tubercle osteotomies, and patellar chondromlacia bilaterally.  

The report of the PEB, held on February 5, 2009, is of record.  This report addresses the Veteran's medical discharge from service due to his knee disorders.  This report notes that the Veteran was initially placed on the Temporary Disability Retired List on 27 February 2007.  The report notes that the Veteran's knee disorders were ultimately found "unfitting" for military duty, and that he was "permanently retired" from the navy as a result.  

The PEB report notes that the Veteran worked full time "installing wires in service boxes" which allows the Veteran to sit for most of his work day.  The report also notes an "independent orthopedic evaluation" report dated in January 2009 which is reported to have found retropatellar crepitus, bilaterally, strong and stable ligaments, fairly well preserved cartilage, hardware from surgeries, giving way due to anterior knee pain, and possibly internal derangement.  

The report also notes the Veteran's complaints of pain, of "giving way", and of dislocation of his patella bilaterally.  The Veteran indicated that his patellae regularly popped out of place.  He stated that he "has learned to self-reduce" the subluxations.  He indicated that he puts "his knee on the floor and twist[s] it back into place."  He indicated that his patella popped out of place 10 times per day, on either side.  He testified that he falls down about 12 times per week due to these subluxations.  

The Board notes that layperson are generally not capable of opining on matters requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  But lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As the Veteran's pain and limitation of motion are observable symptoms, the Board considers his lay statements of record, and those noted in medical reports such as the PEB report, to be of probative value here.  

In statements received in January 2009, moreover, the Veteran's parents indicate that they have observed the Veteran's knee difficulties since service.  The Veteran's father indicated that the Veteran pulls "himself up off the floor with his arms after playing with his son, because his knees are not cooperating."  The Veteran's father also noted that the "flashes of pain from cold weather on the metal in his knees is apparent on occasions."  The Veteran's mother noted the Veteran's "near constant pain" and "mobility problems" while attempting to play with his children.  The Board also finds these statements to be of probative value as each notes observable symptomatology.  See Layno, supra.    

Nevertheless, the PEB report indicated skepticism among its members in response to the Veteran's assertions regarding his subluxations.  The report indicated that the "board, during its deliberations, found it quite dramatic that someone would fall down 12 times per week and would have 10 episodes of a knee 'giving way' or 'popping out of place' per day.  The board also found it quite striking that no examiner reported any instability of the knee[.]"  But the report conceded that no evidence commented on patellar laxity or tracking.  And the report stated that the PEB found credible the claims to patellar dislocations and subluxations.    

Finally, the record contains the August 2010 VA examination report.  This examiner reviewed the Veteran's history of knee surgeries, and indicated that the Veteran was then in physical therapy for his disorders, and that he used ibuprofen, ice, and knee braces to manage his pain.  The Veteran indicated that he experienced in his knees giving way, instability, pain, stiffness, weakness, incoordination, decreased speed, numbness, tingling, episodes of dislocation or subluxation on a daily basis, locking, repeated effusions, redness, swelling, tenderness, and drainage.  The Veteran indicated that he was able to stand for 1 hour but less than 3 hours, and that there was no limitation to walking.  

On examination, the examiner noted normal gait, and indicated no evidence of abnormal weight bearing, no evidence of arthritis or ankylosis, and no meniscal abnormality.  But the examiner did note bilateral crepitis, deformity, malalignment, instability, clicks or snaps, grinding, and guarding of movement.  Significantly, particularly in light of the PEB's comments regarding the severity of the Veteran's subluxations, the August 2010 VA examiner noted moderate dislocation/subluxation of the patella on the right knee, and mild dislocation/subluxation on the left knee.  He noted range of motion in the left knee of 0 to 103 degrees, and 0 to 95 degrees in the right knee, with objective evidence of pain with active motion and on repetitive motion.  The examiner noted the Veteran's full-time employment as a welder for which his knee disorder caused occasional absenteeism.  The examiner diagnosed the Veteran with bilateral knee dislocation.      

In sum, the evidence dated from October 14, 2008 does not support the assignment of a higher rating here.  Again, there is no evidence of ankylosis, tibia and fibula impairment, genu recurvatum, significant limitation of motion, or effusions into the Veteran's joints.  A rating increase is therefore unwarranted under DCs 5256, and 5258 through 5263.  As for DC 5257, the Board has closely assessed whether a rating of 30 percent should be assigned for severe subluxation.  The Veteran's lay statements - in which he describes repeated daily popping out of his patellae, and needing to kneel on the floor to twist his patellae back into place - are compelling.  But the medical evidence of record preponderates against his assertions.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  The PEB members were incredulous of the Veteran's "striking" claims, given the lack of medical corroboration of the Veteran's asserted instability and subluxations.  And the August 2010 examiner found, based on a physical examination, impairment that he described as mild and moderate.  Indeed, the medical evidence clearly establishes that the Veteran's subluxations are not severe.  As such, the higher rating of 30 percent would be unwarranted under DC 5257.  

The Board will not disturb the 10 percent evaluations assigned for each knee from February 2007, or the separate 20 percent evaluations assigned for each knee from October 2008.  However, the Board finds higher evaluations unwarranted during the appeal period.  See Fenderson, supra.  

	Finger Disorder 

As indicated, the Veteran has been rated as 0 percent disabled for his service-connected finger disorder.  Medical evidence of record indicates that the disorder stems from the surgical removal of a cyst from the tip of the Veteran's left long (middle) finger.  

The RO rated the Veteran's disorder under DC 7805 of 38 C.F.R. § 4.118.  The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  

Under the version of DC 7805 applicable in this case, VA is directed to rate the Veteran's scar based on limitation of function of the affected part.  See 38 C.F.R. § 4.118, DC 7805 (2007).  As such, the Board has considered DC 5229 of 38 C.F.R. § 4.71a, which addresses limitation of motion of individual digits.  Under this code, a 10 percent evaluation is warranted for limitation of motion of the long finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.   

The February 2008 VA examiner evaluated the Veteran's finger disorder.  The examiner noted a small scar on the flexor surface of the MCP on the left middle finger.  The examiner noted the Veteran's complaint that the tip of his finger is "a little bit numb."  On examination, the examiner noted no current weakness, pain, or strength problems.  The examiner noted excellent flexion and extension and good grip strength, and no pain.  The examiner noted some possible decreased sensation "with a 10 gram monofilament over the tip of the left middle finger" but equal grip strength bilaterally.  

As the findings in the February 2008 examination report are the only medical findings of record pertaining to the Veteran's long finger disorder, the Board finds an increased rating unwarranted here under DC 7805 or DC 5229.  The Board also finds that the other DCs addressing the type of skin disorder here, which provide for compensable evaluations, do not form the basis for an increase here.  The evidence does not indicate that the scar is deep (DC 7801), is 144 square inches or greater (DC 7802), is unstable (DC 7803), or is painful on examination (DC 7804).  See 38 C.F.R. § 4.118.    

In sum, the Board finds a compensable evaluation unwarranted for the Veteran's finger disorder during the entire appeal period.  See Fenderson, supra.  

Parenthetically, the Board has considered whether higher ratings have been warranted based on functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, which results in additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the Board finds that the record would not support an additional increase under this authority.  The record does not indicate any functional impairment with regard to the service-connected finger, so no increase would be warranted for that disorder.  With regard to the Veteran's knees, the record clearly demonstrates disability in this matter.  But the record also demonstrates that the Veteran retains the ability to move his knees to almost full flexion and extension.  Moreover, the Veteran is now receiving separate 10 and 20 percent evaluations for each knee.    

The Board has also considered whether the schedular evaluations assigned for the Veteran's disorders are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Specifically, when comparing the Veteran's overall disability picture with the level of disability contemplated by the Rating Schedule, the schedular evaluation regarding the Veteran's knees and finger are not inadequate.  Higher schedular ratings would have been warranted here for worse symptoms, but the medical evidence reflects that such findings are not present in this case.  Therefore, the respective schedular evaluations are adequate.  Moreover, no evidence indicates that the knee or finger disorders cause marked interference with employment or frequent periods of hospitalization.  

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to a disability evaluation in excess of  10 percent for the Veteran's service-connected distal patellar realignment and release, left knee, is denied.  

2.  Entitlement to a compensable disability evaluation, for the Veteran's service-connected subluxation, left knee, is denied prior to October 14, 2008.  

3.  Entitlement to a disability evaluation in excess of 20 percent, for the Veteran's service-connected subluxation, left knee, is denied from October 14, 2008.  

4.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected distal patellar realignment and release, right knee, is denied.  

5.  Entitlement to a compensable disability evaluation, for the Veteran's service-connected subluxation, right knee, is denied prior to October 14, 2008.  

6.  Entitlement to a disability evaluation in excess of 20 percent, for the Veteran's service-connected subluxation, right knee, is denied from October 14, 2008.  

7.  Entitlement to a compensable disability evaluation for the Veteran's service-connected left long finger disorder is denied.  
 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


